Citation Nr: 1010186	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-30 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease (DJD) of the right knee with retropatellar syndrome, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for generalized joint 
pain as due to an undiagnosed illness, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that inter alia continued the current 10 percent 
evaluation for generalized joint pains and increased the 
evaluation for right knee disability from noncompensable to 
10 percent disabling.

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2005.  A transcript 
of that hearing is associated with the claims files.

In August 2007 the Board remanded the issues identified on 
the title page for further development.  The requested 
development has been accomplished, and the case has been 
returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
limitation of flexion, but flexion is not limited to less 
than 45 degrees.

2.  The Veteran's generalized joint pain disability is 
manifested by exacerbations that are present more than one-
third of the time, but not by symptoms that are constant or 
nearly so and refractory to therapy.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee disability are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257-5261 (2009).

2.  The criteria for a rating of 20 percent, but not more, 
for generalized joint pain are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes 8850-5025 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a rating in excess of 10 percent each 
for the service-connected right knee and generalized joint 
pain disabilities.  The Board will first discuss certain 
preliminary matters and will then address the legal criteria 
and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In June 2007 and September 2008, in response to the Board's 
remand, the Appeals Management Center (AMC) sent to the 
Veteran a letter providing all required notice.  

Although full VCAA notice was not sent to the Veteran until 
after the initial adjudication of the claims, the Board finds 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims herein decided.  
In this regard, the Board notes that service treatment 
records (STR) and VA treatment records were obtained.  The 
Veteran was afforded appropriate VA examinations to determine 
the severity of the service-connected disabilities, the most 
recent of which was performed in June 2009.  The Veteran was 
also afforded a hearing before the Board.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim, 
and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims on appeal.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath, 1 Vet. App. 589, the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

The Veteran's claims for increased evaluations were received 
in January 2004

Evaluation of the Right Knee

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation for impairment to a slight 
degree, a 20 percent evaluation for impairment to a moderate 
degree, and a 30 percent evaluation for impairment to a 
severe degree.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
  
Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Veteran had a VA joints examination in June 2002.  During 
that examination he complained of problems in the knees.  
Symptoms were generally worse in cold weather and stiffness 
was worst when getting up in the morning, and weight bearing 
sometimes aggravated the knees.  On examination the Veteran 
had a normal gait.  The knees had range of motion from 0 
degrees to 130 degrees (140 degrees is normal) with pain on 
full flexion but without instability.  X-rays of the knees 
were normal.  

The Veteran had a VA examination of the bones in July 2002 
during which he complained of "locking" of the right knee.  
He denied use of assistive devices such as crutches, canes or 
braces.  On examination right knee range of motion was 0 
degrees to 140 degrees (normal); ligaments were stable and 
McMurray's test was negative.  X-ray of the right knee was 
within normal limits.

The Veteran had a VA joints examination in May 2004 in which 
he complained of right knee pain, sometimes worse in the 
morning and sometimes worse with strenuous activity.  He 
denied any increased pain with squatting or going up and down 
stairs.  On examination both knees had range of motion of 0 
to 135 degrees, without effusion and without instability.  He 
was able to squat and rise without any pain.  X-ray of the 
right knee showed mild medial joint space narrowing 
compatible with early osteoarthritic change; X-ray of the 
left knee was normal.  The examiner stated that the Veteran 
apparently did have a knee injury in service, but he was 
unimpressed with any current findings.

The Veteran testified before the Board in November 2005 that 
the right knee caused constant pain, for which he took 
ibuprofen.  He complained of locking and popping.  He 
reported wearing braces on both knees.  The Veteran was able 
to go down stairs but unable to climb stairs due to pain.  He 
was able to work a full day but did so with pain.  He 
reported occasional giving way but daily locking.  

The Veteran had a VA examination of the joints in June 2009 
in which he reported current pain at 7/10 level, described as 
a dull ache.  He denied use of an assistive device.  The 
Veteran stated he could walk 30 minutes or one-quarter mile.  
He described flare-ups four times per month, particularly 
with weather changes or prolonged walking; flare-ups usually 
lasted 24 to 48 hours and were not alleviated by any factors.  
The disorder affected his daily living by restricting walking 
and lifting, because the Veteran's job as a housekeeping aide 
required such motions.  

On examination the Veteran had a normal gait.  He was mildly 
tender to palpation on the right patellar facet but nontender 
over the bony prominences.  There was no patellar 
instability.  Active range of motion was 0 degrees to 130 
degrees without pain, and repetitive motion did not produce 
any additional limitation of function.  He had 5/5 strength 
in the quadriceps and hamstrings.  X-ray of the right knee 
showed some degenerative changes in the patellofemoral joint.  
The examiner's impression was moderate right knee 
patellofemoral arthritis.  In regard to DeLuca provisions, it 
is possible the Veteran could have additional pain or loss of 
motion after period of long activity, but such matters could 
not be determined with any degree of medical certainty.

On review of the evidence above, the Veteran has not had 
compensable limitation of motion.  He has consistently had 
normal extension of the knee (0 degrees) and minimal 
limitation of flexion (130 degrees at worst), so the 
disability does not warrant a compensable rating for 
limitation of extension or more than a 10 percent rating for 
limitation of flexion.  The Veteran has complained about 
locking and instability, but every medical examination has 
resulted in a finding of no instability, and no objective 
evidence of locking has ever been found.  Accordingly, a 
compensable evaluation is not warranted under Diagnostic Code 
5257 or Diagnostic Code 5258.  


The Board has considered whether additional compensation may 
be granted under DeLuca.  However, functional loss due to 
pain or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  In this case, repetitive movement caused no 
additional limitation of function during examination, and it 
is not possible to quantify any additional limitation during 
alleged flare ups.  In light of the fact that the Veteran has 
repeatedly demonstrated nearly full flexion and normal 
extension, the Board is satisfied that any additional 
functional impairment occurring during flare ups would not be 
sufficient to establish his entitlement to a compensable 
rating for limitation of extension or more than a 10 percent 
rating for limitation of flexion..  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence offered by 
the Veteran in the form of his correspondence to VA and his 
testimony before the Board in which he described his symptoms 
(severe pain and instability of the right knee).

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, the Veteran has not asserted, and the evidence does 
not show, that he has limitation of motion of the right knee 
more closely approximating the criteria of the higher rating.  
As noted above, the current 10 percent rating is essentially 
compensation for pain alone, and the lay testimony does not 
show his pain causes overall functional impairment more 
closely approximating the 20 percent level.  Finally, 
although the Veteran endorses locking and instability the 
medical examinations of record clearly establish his knee is 
stable and does not lock.

Consideration has been given to assigning a staged rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
careful review of the evidence does not show that the right 
knee disability warrants more than a 10 percent rating at any 
time during the period under review.  Accordingly, "staged 
rating" is not appropriate in this case.  

Evaluation of Generalized Joint Pain

Diagnostic Code 8850 is used for tracking purposes when 
rating an undiagnosed illness for a Persian Gulf War veteran 
by analogy to one of the musculoskeletal diseases found in 
VA's Rating Schedule.  The Veteran's diffuse muscle, body, 
and joint pain is rated as analogous to fibromyalgia under 38 
C.F.R. § 4.71a, Diagnostic Code 5025.

Under Diagnostic Code 5025, fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's like symptoms is rated as 40 percent 
disabling if the symptoms are constant, or nearly so, and 
refractory to therapy, or as 20 percent disabling if the 
symptoms are episodic, with exacerbations often precipitated 
by environmental or emotional stress or by overexertion, but 
are present more than one-third of the time.  A 10 percent 
rating is warranted if continuous medication is required for 
control of symptoms.

A note following Diagnostic Code 5025 provides that 
"widespread pain" means pain in both the left and right 
sides of the body, that is both above and below the waist, 
and that affects both the axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.

The Veteran had a VA neurological examination in June 2002 in 
which he reported joint pain that had started in 1992 and 
gotten worse with time.  The Veteran complained of stiffness 
in the neck, back, elbows, knees and ankles.  He also 
endorsed pain in the elbows with lifting and pain in the 
knees with walking.  The Veteran stated VA physicians had 
diagnosed arthritis in the joints and provided him with pain-
relieving cream.  The Veteran stated the joints continued to 
be sore and stiff, especially when the weather was damp and 
cold.  The examiner noted that the Veteran had been diagnosed 
by a VA physician in October 1994 with chronic 
noninflammatory arthralgias, range of motion within normal 
limits.  The examiner diagnosed arthralgias.

The Veteran also had a VA joints examination in June 2002.   
During that examination he complained of problems in the 
elbows, wrists, knees and ankles.  Symptoms were generally 
worse in cold weather and stiffness was worst when getting up 
in the morning.  Upper extremity pain was exacerbated by 
repetitive lifting, and weight bearing sometimes aggravated 
the knees and ankles.  The Veteran also reported occasional 
swelling of the elbows and ankles.  On examination the 
Veteran had normal gait.  The elbows had near-normal range of 
motion with pain on full flexion; supination and pronation 
were normal and there was no swelling, redness, heat or 
tenderness noted.  The wrists had dorsiflexion to 75 degrees 
(normal) and palmar flexion to 55 degrees (80 degrees is 
normal) with slight discomfort on extremes of motion; there 
was no swelling, redness, heat or tenderness noted.  The back 
had normal range of motion with no pain on motion.  The knees 
had near-normal range of motion with pain on full flexion but 
without instability.  The ankles had near-normal range of 
motion with no pain on motion.  X-rays of the ankles and 
knees were normal.  X-rays of the elbows disclosed small 
olecranon spurs but were otherwise normal.  X-rays of the 
wrists showed an old healed fracture of the right wrist but 
were otherwise normal.  X-rays of the lumbosacral spine 
showed small osteophytes at L1 and L4.  The examiner's 
impression was service-connected generalized joint pain due 
to undiagnosed illness, with no redness, heat or swelling of 
the joints noted but some pain reported on range-of-motion 
testing as noted.

The Veteran had a VA examination of the bones in July 2002 
during which he complained of generalized joint pain, 
constant and 6/10 severity.  He reported generalized 
stiffness that was worse in the morning but improved with 
exercise.  He reported taking ibuprofen intermittently as 
needed but not regularly since it did not seem to help.  He 
reported intermittent low back pain without radiation.  He 
denied history of flare-ups but stated he occasionally missed 
work due to joint pain.  He denied use of assistive devices 
such as crutches, canes or braces.  On examination there was 
no evidence of inflammation in the joints of the hands, 
wrists, elbows or shoulders.  Ranges of motions of all joints 
were grossly normal.  The examiner's diagnosis was 
polyarthralgias of undetermined etiology

VA treatment records dated in December 2003 show the Veteran 
was being treated for a recent nightstick fracture of the 
right ulna, with resultant pain and stiffness of the right 
elbow and stiffness of the right wrist consequent to 
prolonged immobilization of the fracture.

The Veteran had a VA joints examination in May 2004 in which 
he complained of knee pain, sometimes worse in the morning 
and sometimes worse with strenuous activity.  On examination 
the lumbar spine had full motion.  Both knees had range of 
motion of 0 to 135 degrees, without effusion and without 
instability, and the Veteran was able to squat and rise 
without any pain.  Examination of the ankles was normal.  X-
ray of the right knee showed mild medial joint space 
narrowing compatible with early osteoarthritic change; X-ray 
of the left knee was normal.

The Veteran presented to the VA outpatient clinic in 
September 2004 complaining of left knee popping, hurting and 
locking for the past few days.  He denied recent injury and 
denied radiating pain.  Examination showed crepitus but no 
laxity, effusion, or pain with palpation.  The clinical 
impression was evaluate for torn meniscus, and the Veteran 
was subsequently fitted for a knee brace.  Magnetic resonance 
imaging (MRI) of the left knee in October 2004 showed very 
small joint effusion but was otherwise unremarkable.

The Veteran filed a VA Form 21-4138 (Statement in Support of 
Claim) in October 2004 stating he had been fitted for a left 
knee brace.  He also asserted problems with both hips.

The Veteran's substantive appeal, filed in August 2005, cites 
pain all the time in the knee, hip, elbow and wrist.

The Veteran testified before the Board in November 2005 that 
he had constant pain in the knees, hips and elbows, worse in 
the morning and somewhat improved by moderate activity.  
However, weight bearing exacerbated pain in the hips and 
knees.  The Veteran endorsed that he had not reported all his 
joint pain symptoms during previous examinations and 
expressed understanding that when examined he should report 
all complaints to the examiner. 

In July 2007 the Veteran had a subdural hematoma at work that 
left him with some residual weakness in the left upper 
extremity (LUE).  He was also noted to have received splints 
for both wrists due to suspected carpal tunnel syndrome.

In August 2007 the Veteran presented to the VA emergency room 
complaining of swelling in the left lower extremity (LLE) 
after sitting in the car for several hours.  He was treated 
with anticoagulation therapy; treatment notes show residual 
weakness in the left knee and left hip.  The clinical 
impression was deep vein thrombosis (DVT).

The Veteran had a VA examination of the joints in June 2009.  
The Veteran denied current hip pain, so the examiner confined 
examination to the knees.  The examination report is silent 
in regard to any reported pain in other joints (elbows, 
ankles, etc.)  The Veteran reported current bilateral knee 
pain at 7/10 level, described as a dull ache.  He denied use 
of an assistive device.  The Veteran stated he could walk 30 
minutes or one-quarter mile.  He described flare-ups four 
times per month, particularly with weather changes or 
prolonged walking; flare-ups usually lasted 24 to 48 hours 
and were not alleviated by any factors.  The disorder 
affected his daily living by restricting walking and lifting, 
because the Veteran's job as housekeeping aide required such 
motions.  The findings on examination of the left knee were 
identical to the right knee findings described above (range 
of motion 0 to 130 degrees without pain, no additional 
limitation of function following repetitive motion, and no 
instability).  X-ray of the left knee showed mild arthritis 
changes of the patellofemoral joint.  The examiner's 
impression was mild left knee patellofemoral arthritis.  The 
examiner expressed an opinion it is less likely than not the 
mild femoral arthritis is secondary to an injury during 
service.  In regard to DeLuca provisions, it is possible the 
Veteran could have additional pain or loss of motion after 
period of long activity, but such matters could not be 
determined with any degree of medical certainty.

On review of the medical and lay evidence above the Board 
finds the Veteran's symptoms are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, and per his report are present more than one-
third of the time.  Accordingly, a 20 percent evaluation is 
warranted.

The Board has considered whether a rating higher than 20 
percent is warranted.  However, the 40 percent rating is 
contemplated for symptoms that are constant, or nearly so, 
and refractory to therapy.  In this case the Veteran asserts 
constant pain, but the evidence does not show the symptoms 
are refractory to therapy; in fact, there is no evidence of 
any therapy whatsoever in terms of trigger-point injections 
or regimen of prescription pain medication.

Consideration has been given to assigning a staged rating.  
See Hart, 21 Vet. App. 505.  However, at no time during the 
period under review has the disability warranted more than a 
20 percent schedular rating.  Accordingly, "staged rating" 
is not appropriate in this case.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  In determining whether a case should be referred 
for extra-schedular consideration, the Board must compare the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of both disabilities are 
specifically contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is no warranted.

							(CONTINUED ON NEXT PAGE)
 

ORDER

An evaluation in excess of 10 percent for DJD of the right 
knee with retropatellar syndrome is denied.

An evaluation of 20 percent, but not higher, for generalized 
joint pain as due to an undiagnosed illness is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


